Citation Nr: 0014401
Decision Date: 04/19/00	Archive Date: 09/08/00

DOCKET NO. 92-16 691               DATE APR 19, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Portland, Oregon

THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent for
right foot plantar fasciitis.

2. Entitlement to a disability rating in excess of 10 percent for
left foot plantar fasciitis.

REPRESENTATION

Appellant represented by: Veterans of Foreign Wars of the United
States

ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel

INTRODUCTION

The veteran had active service from January 1969 to December 1972,
and from May 1974 to August 1990.

Initially, the Board of Veterans' Appeals (Board) notes that
service connection was originally granted for bilateral plantar
fasciitis by a rating decision in May 1991 with the assignment of
a noncompensable evaluation effective from September 1991. After
the filing of a notice of disagreement in June 1991, and the appeal
of this decision to the Board in January 1992, the Board remanded
the case for evidentiary development in July 1994. Following the
continuation of the noncompensable evaluation by rating decisions
in January 1995 and March 1996, the Board remanded this issue for
further medical development in November 1996, including an
additional medical evaluation to specifically address the presence
of pain on functional use. Thereafter, a June 1997 rating decision
separately evaluated each foot as 10 percent disabling, effective
from September 1990. The veteran continued his appeal.

Following the completion of the development requested by the remand
of November 1996, a June 1997 supplemental statement of the case
continued the 10 percent evaluation for each foot at 10 percent,
which was later affirmed by a decision of the Board in January
1999.

The appellant thereafter timely appealed the January 5, 1999 Board
determination to the United States Court of Appeals for Veterans
Claims (known as the United States Court of Veterans Appeals prior
to March 1, 1999, hereafter "the Court). The Court, in an Order of
July 14, 1999, vacated the Board's January 1999 decision, and in so
doing, remanded the case to the Board for action pursuant to a July
1999 Joint Motion for Remand.

The Board notes that the Joint Motion for Remand determined that in
considering the veteran's service-connected foot disabilities under
38 C.F.R. 4.71a, Diagnostic Code 5284 (1999), while the Board
correctly considered the possibility of

2 -

functional loss due to pain under 38 C.F.R. 4.40. 4.45, and 4.59,
the Board "erred when it stated" that the appellant's subjective
complaints of pain were "contemplated" in Diagnostic Code 5284. It
was further determined that the Board had concluded that Diagnostic
Code 5284 took into account such factors as weakened movement, lack
of endurance, excess fatigability, incoordination. and painful
motion that were expressly contemplated in 38 C.F.R. 4.40. 4.45,
and 4.59. and that the Board's interpretation contradicted the
Court's holding that a Diagnostic Code did not subsume 38 C.F.R. 
4.40. 4.45. and 4.59, citing DeLuca v. Brown, 8 Vet. App. 205
(1995). In other words, Diagnostic Code 5284 did not contemplate
pain or functional use- those factors must be specifically
addressed under 38 C.F.R. 4.40. 4.45. and 4.59. Id. Therefore, the
Joint Remand concluded that remand was required for readjudication
of the appellant's entitlement to a disability rating in excess of
10 percent for planter fasciitis of the right and left foot based
on adequate consideration of the provisions of 38 C.F.R. 4.40.
4.45. and 4.59. and in accordance with DeLuca v. Brown, supra.

The Board has now reviewed its previous decision in light of the
discussion in the Joint Remand noted above, and while it does not
agree with the Joint Remand's characterization of the Board's
consideration of the issue of the veteran's pain on functional use,
it will proceed to further address this issue in the process of
readjudicating the claim on appeal.

FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of
the veteran's appeal has been obtained.

2. The veteran's bilateral plantar fasciitis is principally
manifested by pain but the most recent report from September 1997
found that with treatment and orthotic devices. the veteran's
condition had improved; dorsiflexion was to 15 degrees on the right
and to 10 degrees on the left with mild heel pain on the right and
with no

- 3 - 

heel pain on the left. The veteran's gait was within normal limits
and his arches were maintained.

CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 10 percent for
plantar fasciitis of the right foot have not been met. 38 U.S.C.A.
1155, 5107 (West 1991); 38 C.F.R. 4.1, 4.2, 4.2, 4.7, 4.10, 4.20.
4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5099-5284, 5271,
5276, 5278 (1999).

2. The criteria for a disability rating in excess of 10 percent for
plantar fasciitis of the left foot have not been met. 38 U.S.C.A.
1155, 5107 (West 1991); 38 C.F.R. 4.1, 4.2, 4.2, 4.7, 4.10, 4.20,
4.40. 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5099- 5284. 5271,
5276, 5278 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Background

In a May 1991 rating decision, the veteran was granted service
connection for bilateral plantar fasciitis and a noncompensable
rating was established. The regional office (RO) noted that the
service records showed that the veteran had injured his heels in
1987 and continued to be seen for heel complaints throughout the
remaining period of his military service.

A private medical record from Dr. P, dated in December 1990,
indicates that examination revealed tenderness right over the point
of the calcaneus. Slight calcaneal spurs were noted on X-ray and
the impression was plantar fasciitis. Later in December 1990, Dr.
P. noted that the veteran had bone spurs -which had been treated
with a special orthopedic shoe. In January 1991, Dr. P. rioted that
the veteran had gotten some assistance from accommodative heel
cups.

4 -

A Department of Veterans Affairs (VA) examination in February 1991
revealed a long history of heel pain. Physical examination
indicated that the veteran was essentially limp free. He used arch
inserts. The diagnosis of bilateral plantar fasciitis (heel spurs)
"resolving nicely" with arch supports was made.

A private medical record from Dr. P. dated In November 1991.
revealed an assessment which included heel spur pain. In December
1991. Dr. P. reported that the veteran complained of worsening pain
on both feet, and examination again revealed tenderness over the
calcanei bilaterally. The impression included plantar fasciitis and
to rule out rheumatoid arthritis.

A VA March 1992 Agent Orange examination revealed that the veteran
complained of severe plantar fasciitis and that he had specially
made arch supports for this problem. Examination at this time of
the feet was grossly normal without specific plantar tenderness.

The noncompensable rating was continued in a subsequent July 1992
rating decision.

In July 1994 the Board remanded the issue of an increased rating
for bilateral plantar fasciitis for additional development. In a
statement by the veteran received in September 1994, he indicated
that heel and arch supports that he received from the VA facility
had done a "tremendous job in relieving [his] heel pain." He was
able to get around satisfactorily as long as he wore eight-inch
high heel boots with shoe inserts and did not walk on concrete or
hard surfaces for prolonged periods of time. He used Ibuprofen on
a daily basis to relieve foot pain and excised his feet as
recommended by doctors.

In January 1995, the RO continued the noncompensable rating for
bilateral plantar fasciitis.

5 -

In March 1996, the RO continued the noncompensable rating for the
veteran's foot disorder noting that recent VA examination showed
that there was no Achilles tenderness on either side. There was no
percussion tenderness over the heels, and the arches were
nontender. There was no erythema. The range of motion was from 0 to
40 degrees bilaterally, and inversion and eversion strength were
normal.

Following VA examination in May 1997, the RO assigned separate 10
percent evaluations for the veteran's planter fasciitis. It was
noted that the veteran complained of continual pain in his feet
unless he used arch supports and boots while standing. He also
continued to use salicylate that helped somewhat. He could not
tolerate being on his feet and working for four hours at a time
before needing to sit down for two hours to rest his feet when be
was on a soft surface. He said that the pain occurred primarily in
the arches, and in the center of the foot radiating toward the heel
and Achilles areas. He stated that the plantar fascial pain caused
weakened movements and unsteadiness. He avoided hard surfaces when
possible, and attempted to stay on softer surfaces such as soft
dirt and rugs.

Examination revealed that on the medial aspect of the right foot Et
the junction of the arch and the heel was a 3 x 3-cm. callus. There
was a 2 x 3 callus on the left foot in the same location. There was
no inflammation or purulent discharge about the callus. There was
moderate tenderness to palpation of this lesion. There was also
exquisite tenderness in the plantar fascial planes of the mid foot
bilaterally, and to a lesser degree along the arches of both feet.
Three was no percussion tenderness over the heels at this point,
and the Achilles tendons were not tender. There was no evidence of
metatarsal heal, or neuroma like pain between the toes of either
foot. Sensation and pedal pulses were normal, and the veteran had
a somewhat wide stance gait with some slapping of the feet to a
slight degree. There was some apparent loss of arch in his standing
position, but no visible atrophy in the feet. The examiner stated
that the veteran had significant discomfort on the plantar fascial
planes of both feet, and that his gait was demonstrating discomfort
in the feet during ambulation. The examination report shows the
physician commented that the veteran's ability to compete in the
job market "with this disability would be difficult

6 -

at best, in that he has to be careful as to what type of surfaces
he stands on, and has to be able to sit down when the pain becomes
severe in the feet."

Subsequently submitted private records from July to September 1997
reflect treatment by J.H., M.D. for foot complaints. In July, the
veteran was seen primarily for morning tenderness in the feet. On
examination, the appellant stood with a very broad-based gait. He
had an early heel rise. There was mild hindfoot valgus and mild
loss of the medial plantar arch. There was point tenderness at the
proximal plantar fascia near its attachment to the calcaneus and
mild tenderness of the medial calcaneal tuberosity. There was some
mild tenderness under the abductor insertion and under the
quadratus plantae along the first branch of the lateral plantar
nerve. He had a well-aligned forefoot and hindfoot. Dorsiflexion
was limited to 0 degrees, plantar flexion was to 45 degrees
bilaterally. There was a large callus at the medial longitudinal
arch and medial heel pad. X-rays were interpreted as revealing mild
collapsed navicular cuneiform and mild osteophytic formation in the
flexor brevis muscle. The examiner diagnosed bilateral pes planus,
flexible with callus formation medially, plantar fascial overload.
and long standing chronic plantar fasciitis. The examiner opined
that this was a chronic condition which would likely persist. He
described the condition as moderate but not severe.

Dr. H.'s treatment records reflect that the appellant was seen for
physical therapy from July to September 1997. There was reported
improvement with minimal pain in the heels in September 1997. At
that time, it was noted that night splints, aggressive stretching,
and orthotic devices had been "very helpful" and that the veteran
was "50 % better." He was able to stand longer, walk farther, and
tolerate hard surfaces such as concrete now for limited periods of
time. Examination showed 15 degrees of dorsiflexion on the right
and 10 degrees of dorsiflexion on the left, with mild heel pain on
the left, and essentially no heel pain on the right. He maintained
his medial and longitudinal arch well, and his gait was within
normal limits. The examiner noted that the veteran's was responding
well to nonoperative management.

7 -

In April 1998, the RO continued the 10 percent evaluations for the
service- connected foot disabilities. The veteran continued his
appeal.

II. Rating Criteria and Analysis

A person who submits a claim for benefits under a law administered
by the VA shall have the burden of submitting evidence sufficient
to justify a belief by a fair and impartial individual that the
claim is well grounded. 38 U.S.C.A. 5107(a) (West 1991). Where a
disability has already been service-connected and there is a claim
for an increased rating, a mere allegation that the disability has
become more severe is sufficient to establish a well-grounded
claim. Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v.
Derwinski, 2 Vet. App. 629, 632 (1992). Accordingly, the Board
finds that the veteran's claims for increased ratings are well
grounded within the meaning of 38 U.S.C.A. 5107(a) (West 1991).

Disability evaluations are based upon the average impairment of
earning capacity as determined by a schedule for rating
disabilities. 38 U.S.C.A. 1155 (West 1991); 38 C.F.R. Part 4
(1999). Separate rating codes identify the various disabilities. 38
C.F.R. Part 4. In determining the current level of impairment, the
disability must be considered in the context of the whole-recorded
history, including service medical records. 38 C.F.R. 4.2, 4.41
(1999). An evaluation of the level of disability resent also
includes consideration of the functional impairment of the
veteran's ability to engage in ordinary activities, including
employment, and the effect of pain on the functional abilities. 38
C.F.R. 4.10, 4.40., 4.45, 4.49 (1999); DeLuca v. Brown, supra.

The determination of whether an increased evaluation is warranted
is based on review of the entire evidence of record and the
application of all pertinent regulations. See Schafrath v.
Derwinski, 1 Vet. App. 589 (1991). Once the evidence is assembled,
the Secretary is responsible for determining whether the
preponderance of the evidence is against the claim. See Gilbert v.
Derwinski, 1 Vet. App. 49, 55 (1990). If so, the claim is denied;
if the evidence is in support of the

8 - 

claim or is in equal balance, the claim is allowed. Id. Where there
is a question as to which of two evaluations shall be applied, the
higher evaluation will be assigned if the disability picture more
nearly approximates the criteria for that rating.  Otherwise, the
lower rating will be assigned. 38 C.F.R. 4.7 (1999).

In evaluation disabilities of the musculoskeletal system,
additional rating factors include functional loss due to pain
supported by adequate pathology and evidenced by the visible
behavior of the claimant undertaking the motion. 38 C.F.R. 4.40
(1999). Inquiry must also be made as to weakened movement, excess
fatigability, incoordination, and reduction of normal excursion of
movements, including pain on movement. 38 C.F.R. 4.45 (1999). The
intent of the schedule is to recognize painful motion with joint or
periarticular pathology as productive of disability. It is the
intention to recognize actually painful, unstable, or malaligned
joints, due to healed injury, as entitled to at least the minimum
compensable rating for the joint. 38 C.F.R.  4.59 (1999).

Under 38 C.F.R.  4.40, 4.45. functional impairment from pain or
weakness, with actual pathology, are not "subsumed" in ratings
based solely on limited motion and a higher rating than actually
demonstrated by limitation of motion alone, even if the limited
motion is compensable, is not a form of prohibited pyramiding under
38 C.F.R. 4.14 (1999). Thus, there may be additional limitation of
motion from pain or on repeated use of the joint. DeLuca v. Brown.
supra. However, the same symptomatology for a particular condition
should not be evaluated under more than one Diagnostic Code.
Estaban v. Brown. 6 Vet. App. 259, 261-62 (1994).

It has also been held that when the current rating was the maximum
disability ratings available for limitation of motion, remand for
consideration of 38 C.F.R. 4.40. 4.45, 4.59 was not appropriate.
Johnston v. Brown, 10 Vet. App 80 (1997).

The General Counsel held in VAOGCPREC 9-98 (August 14, 1998) that
it is the medical nature of the particular disability to be rated
which determines whether a Diagnostic Code is predicated on loss of
range of motion, and if the disability is rated under a specific
Diagnostic Code that does not involve limitation of motion.

9 - 

38 C.F.R. 4.40 and 4.45 are considered only as to the Diagnostic
Codes based on limitation of motion. VAOGCPREC 9-98 noted as an
example that residuals of a foot injury may require such
consideration, depending on the nature of the injury.

When a disability not specifically provided for in the rating
schedule is encountered, it will be rated under a closely related
disease or injury in which not only the functions affected, but the
anatomical localization and symptomatology are closely analogous.
38 C.F.R. 4.20 (1999). As the ratings schedule does not contain a
rating code specifically setting forth criteria for evaluating
plantar fasciitis, the RO rated the disability, utilizing the
criteria in 38 C.F.R. 4.71a, DC 5284 for moderate, moderately
severe, and severe foot injuries.

38 C.F.R. 4.71, Plate II, provides that full ankle dorsiflexion is
from 0 to 20 degrees, and full ankle plantar flexion is from 0 to
45 degrees.

The veteran's service-connected foot disabilities are currently
evaluated under DC 5284. 38 C.F.R. 4.71a. Under that code, a
moderate injury of the foot warrants a 10 percent evaluation; a
moderately severe injury to the foot warrants a 20 percent
evaluation; and a severe injury to the foot warrants a 30 percent
evaluation. The Diagnostic Code also notes that a 40 percent rating
may be assigned where there is actual loss of use of the foot.

Other potentially applicable DCs which provide for a rating in
excess of 10 percent for foot disorders include DC 5276 for
acquired flatfoot. DC 5278 for acquired claw foot (pes cavus), and
DC 5283 for malunion or nonunion of tarsal or metatarsal bones.

A rating of 20 percent is provided for unilateral flatfoot which is
severe with objective evidence of marked deformity (pronation.
abduction, etc.), pain on manipulation and use accentuated,
indication of swelling on use, and characteristic callosities. 38
C.F.R. Part 4. DC 5276 (1999).

10 -

A rating of 20 percent is provided for unilateral claw foot (pes
cavus) where all toes tend to dorsiflexion, and there is limitation
of dorsiflexion at ankle to right angle, shortened plantar fascia,
and marked tenderness under the metatarsal heads. 38 C.F.R. Part 4,
DC 5278 (1999).

A rating of 20 percent is also provided for moderately severe
malunion or nonunion of tarsal or metatarsal bones. 38 C.F.R. Part
4, DC 5283.

The Board notes that in the prior determination, consideration was
given whether a rating could be assigned under DC 5271. which
provides for a 10 percent rating for moderate limitation of motion
of the ankle and a 20 percent rating when marked limitation of the
ankle is demonstrated. On further reflection, however, it is clear
that service connection is not in effect for a disability of the
ankle, and thus that code is not applicable to the facts of this
case.

In the instant case, the veteran has complained of persistent pain
in both feet. He was granted service connection in 1991. Separate
10 percent ratings for each foot disability were established in
1997 during the appeal process. The RO stated that the reason for
this award was that the veteran complained of continual pain in his
feet unless he used arch supports and boots. He also reported the
pain caused weakened movement and unsteadiness. The Board has again
considered the entire evidence of record, summarized above, and
concludes that ratings in excess of 10 percent are not warranted.

A postservice private medical record in December 1990 disclosed
complaints of pain and tenderness over the point of the calcaneus.
X-rays showed slight calcaneal spurs. A VA examination in 1991
revealed that the veteran was essentially limp free and used arch
inserts. There was a diagnosis of bilateral plantar fasciitis (heel
spurs) "resolving nicely" with arch supports. Private treatment
reports in late 1991 again recorded subjective complaints of pain
with tenderness over the calcanei. VA examination in 1992 revealed
grossly normal feet with no specific tenderness. In a statement
received in September 1994, the veteran reported that heel and arch
supports had done a "tremendous job" in relieving his heel pain. He
indicated he

- 11 - 

continued to use medication daily for pain and exercises. A March
1996 VA examination revealed no Achilles tenderness on either side,
no percussion tenderness over the heels, nontender arches, and no
erythema. The range of motion was from 0 to 40 degrees bilaterally,
and inversion and eversion strength were indicated to be normal.

The preponderance of the competent medical evidence of record also
shows improvement in the appellant's bilateral foot condition since
July 1997 as evidenced upon report in September 1997. The veteran
was reportedly "50 % better." While the veteran continued to report
bilateral foot and heel pain and medial longitudinal weakness,
there was increased dorsiflexion motion, and his gait was within
normal limits. The examiner noted that the veteran was responding
well to nonoperative management to include night splints,
aggressive stretching, and orthotic devices. In July 1997, prior to
this improvement, this same examiner opined that the veteran's
disability was best described as moderate.

In summary, the above-noted evidence shows good foot function,
without any significant limitation of motion of the feet or
significant foot deformity. Such findings do not warrant the
assignment of a 20 percent evaluation based on a moderately severe
foot injury, or a 30 percent rating based upon severe foot injury.
DC 5284. An examiner has specifically stated that the veteran's
condition, prior to further improvement, is moderate in nature, but
not severe.

The Board has also considered all potentially applicable
regulations, including the criteria for a rating in excess of 10
percent under the other DCs cited above. However, in view of the
clinical data which reflects no evidence of deformity, significant
limitation of motion of the foot, and no malunion or nonunion of
tarsal or metatarsal bones, there is no basis for a rating in
excess of 10 percent under any of these DCs.

The record shows the veteran's complaints of recurrent pain upon
motion or prolonged standing or walking, etc. The Board does not
doubt in the least that the service-connected disability produces
pain, however, for purposes of evaluating the

- 12 -

service connected disorder the subjective descriptions must be
reviewed in light of the objective findings. In this regard, the
Board has considered the summary comments of the VA examination in
February 1997 that the veteran's ability to compete in the job
market "with this disability would be difficult at best, in that he
has to be careful as to what type of surfaces he stands on, and has
to be able to sit down when the pain becomes severe in the feet."
The Board must point out that the schedular criteria are based on
average impairment of earning capacity, not the level of impairment
the service connected disability produces in a particular
occupation or line of occupations, such as those that demand
prolonged standing without an opportunity to sit down. Thus, the
Board finds that this comment from the VA examiner does not place
the evidence at or near a balance as to whether the appellant would
be more than moderately impaired in an average occupation.

The VA examination also produced findings of exquisite tenderness
of the plantar fascial planes of the mid foot bilaterally and to a
lesser degree of the arches. There was moderate tenderness to
palpation of the calluses noted on the right and left foot. There
was no percussion tenderness over the heels and the Achilles
tendons were not tender. There was no visible atrophy in the feet.
The examiner pronounced this as productive of significant
discomfort in the plantar fascial planes of both feet, with a gait
consistent with this discomfort.

The record also contains further treatment records from the
veteran's physician. These reflect that most recently there is only
mild pain in the left heel and essentially no heel pain on the
right. The private physician commented that the veteran was now
able to stand longer. walk farther, and tolerate hard surfaces for
increased periods of time. Having considered both the positive and
negative evidence, the Board concludes that there is no basis for
a finding of functional loss due to pain sufficient to warrant a
rating in excess of the currently assigned 10 percent ratings.
Specifically, the postservice clinical evidence does not show
objective evidence of functional loss due to pain productive of
more than moderate disability. That level of disability is
recognized by the currently assigned rating. Indeed, the effects of
functional loss due to pain are the foundations of the currently

- 13 - 

assigned ratings. See DeLuca v. Brown, supra. 38 C.F.R. 4.40, 4.45,
4.59 (1999).

The Board must now turn to the matters raised by the Joint Motion.
In VAOPGCPREC 9-98, it was stated:

7. The opinion request also presents a hypothetical situation where
a veteran has been assigned a compensable rating for degenerative
arthritis of the toes under DC 5284 ('Foot injuries. other')". If
the disability is rated as arthritis, the rating has presumably
been established under DC 5003 (or DC 5010 if, as suggested, the
arthritis is the result of foot trauma, rather than a degenerative
process). The rating under DC 5003 or DC 5010 must take sections
4.40. 4.45. and 4.59 into account. Those provisions contemplate the
veteran's limitation of motion and overall functional loss. The
prohibition against "pyramid-ing" under 38 C.F.R. 4.14 requires
that a separate rating under DC 5284 be based on manifestations
other than those compensated under DC 5003/5010 and sections 4.40,
4.45, and 4.59. On the other hand, if the rating is established
under DC 5284, the availability of a separate rating under DC
5003/5010 and the applicability of sections 4.40. 4.45, and 4.59
depend upon the manifestations compensated under DC 5284.

8. Since the provisions of sections 4.40 and 4.45 may not apply to
diagnostic codes that do not involve limitation of motion, see
supra, the question arises as to whether limitation of motion is
contemplated under a particular diagnostic code, such as DC 5259 or
DC 5284. Of course, some diagnostic codes, such as DC 5003, clearly
refer to limitation of motion. Others require consideration of the
nature of the given disability. In VAOPGCPREC 36-97, for example,
we

14 -

reviewed standard medical authorities and concluded that DC 5293
(intervertebral disc syndrome) involved loss of range of motion and
therefore that sections 4.40 and 4.45 should be applied when a
veteran's disability is rated under that diagnostic code. We
recommend a similar approach to other diagnostic codes.

The record shows that the veteran foot disability is classified as
plantar fasciitis. As already noted above, none of the rating
criteria for the foot contained at 38 C.F.R. 4.71a, Codes 5276 to
5284, provide rating criteria for plantar fasciitis. Plantar
fasciitis is defined as "inflammation involving the plantar fascia
expe[cially] in the area of its attachment to the calcaneus and
causing pain under the heel in walking and running." Hoag v. Brown.
4 Vet. App. 209, 211 (1993). Thus, the distinguishing manifestation
of the service-connected disability producing functional impairment
is pain on walking and running. None of the rating codes for the
foot contained at 38 C.F.R. 4.71a, Codes 5276 to 5284, provides
rating criteria addressing specifically "pain on walking and
running." Only Code 5276 provides any reference to manifestations
that remotely approach "pain on walking and running." Specifically,
Code 5276 includes in its criteria for rating flatfoot that a
"severe" level disability, with a 30 percent evaluation for
bilateral and a 20 percent evaluation for unilateral involvement,
requires a demonstration of manifestations including "objective
evidence of marked deformity (pronation, abduction) etc. pain on
manipulation and use accentuated, indication of swelling on use,
characteristic callosities." A "moderate" level of disability, for
which a 10 percent rating is provided for bilateral or unilateral
involvement, requires manifestations of "weight bearing line over
or medial to great toe, inward bowing of the tendo achillis, pain
on manipulation and use of the feet, bilateral or unilateral." Even
assuming "pain on use" could be deemed to incorporate "pain on
walking and running," it is clear that Code 5276 is not an
appropriate code since it is not closely analogous to the service
connected disability as it includes a number of other
manifestations besides pain on use in order to support ratings from
10 to 30 percent. Furthermore, there is no showing of "severe"
disability with marked deformity, indication of swelling on use, or
characteristic callosities due to the service connected plantar
fasciitis. The

- 15 -

veteran has been diagnosed with pes planus, however, that
disability has not been service connected and its manifestations
can not be used to rate the plantar fasciitis disorder. 38 C.F.R.
4.14. Nor does the record demonstrate "moderate" disability under
Code 5276, because there is no objective showing of weight bearing
line over or medial to the great toe or inward bowing of the tendo
achillis due to the service connected plantar fasciitis.
Furthermore, "moderate" disability under Code 5276 would only
support a single 10 percent evaluation for bilateral involvement,
which would be less than the currently assigned 10 percent
evaluation for each foot.

As noted above, plantar fasciitis has been rated by analogy under
Code 5284. Code 5284 provides ratings for various levels of
disability classified as "moderate",  "moderately severe" and
"severe". These levels are not otherwise defined by the rating
criteria. It appears to the Board that the inclusion of Code 5284
with its undefined criteria in the rating scheme for disabilities
of the feet is intended to provide a "catch all," to deal with foot
disorders not otherwise specified, such as plantar fasciitis. Given
the fact that the other criteria for rating foot disabilities do
not address pain on walking and running or, in the case of Code
5276. would not support a higher rating even assuming it did on
this record, the Board again must conclude that the use of Code
5284 as the basis for the analogous rating was correct.

The Joint Motion states:

The Board's interpretation contradicts the Court's holding that a
DC does not subsume 4.40, 4.45 and 4.59. See DeLuca, supra. In
other words, DC 5284 does not contemplate pain or functional loss:
these factors must be specifically addressed under 4.40. 4.45 and
4.50. Id. Therefore, remand is required for readjudciation of
Appellant's entitlement to a disability rating in excess of 10% for
plantar fasciitis of the right and left foot based on adequate
consideration of the provisions of 38 C.F.R. 4.40. 4.45. 4.59. and
in accordance with DeLuca, supra.

16 -

The Board observes that the parties to the Joint Motion, while
apparently full of confidence that they understand what Code 5284
does not "contemplate" are silent as to what manifestations Code
5284 does "contemplate" as a "moderate," "moderately severe" or
"severe" grade of disability.

What the Board actually stated in its prior decision, and
reiterates now is that the "effects of functional loss due to pain
are the foundations of the currently assigned ratings." (Emphasis
added.) No where has the Board stated that the veteran's subjective
complaints of pain are "contemplated" in, or "subsumed" under DC
5284. Rather, the Board has concluded that the functional loss due
to pain demonstrated by the medical evidence of record is what,
together with other medical findings, entitles the veteran to his
existing 10 percent evaluations. Those ratings are assigned under
Code 5284. As the Court has pointed out, 38 C.F.R. 4.40 does "does
not require a separate rating for pain, it does promulgate guidance
for determining ratings under other diagnostic codes assessing
musculoskeletal function." (Emphasis added.) Spurgeon v. Brown, 10
Vet. App. 194, 196 (1997). The Board can locate no authority for
the proposition that 38 C.F.R. 4.45 or 4.59 should be viewed
differently from 38 C.F.R. 4.40 when it comes to the question of
whether they require separate ratings. In sum, the disabling
manifestation of the service-connected disability is functional
loss due to pain on walking and running. That disabling
manifestation is adequately recognized by the currently assigned
ratings under Code 5284. In view of the prohibition in 38 C.F.R.
4.14 against pyramiding, the claimant is not entitled to have the
same disabling manifestations again rated under another Code, nor
is he entitled to have the same disabling manifestations assigned
a rating under Code 5284 and again under the ostensible authority
of 38 C.F.R. 4.40, 4.45, 4.59.

The Board has considered the provisions of 38 C.F.R. 4.7, but finds
that there is no question presented as to which of two or more
evaluations would more properly classify the severity of the
veteran's bilateral foot disability.

The Board finds that the current evaluation contemplates the
symptomatology and resulting impairment demonstrated in the medical
evidence of record. The Board

- 17 -

concurs with the RO that there are no unusual or exceptional
factors such as to warrant an extraschedular rating under the
provisions of 38 C.F.R. 3.321(b)(1) (1999).

The Board concludes that the criteria for ratings in excess of 10
percent for plantar fasciitis of the feet under any potentially
applicable DCs are not met, and notes that this determination is
based not only upon the current level of the veteran's right and
left foot disability, but on the level of disability at the time of
the veteran's disagreement with the initial evaluation assigned in
May 1991. See Fenderson v. West, 12 Vet. App. 119 (1999). In this
regard, the RO in the 1997 rating determination made the
compensable awards retroactive to the day after service separation.
The question before the Board is whether a rating in excess of that
currently assigned is warranted for any part of this period, not
whether a compensable award was warranted for the entire period or
currently. Finally, in reaching this decision, the Board has
considered the doctrine of reasonable doubt. However, as the
preponderance of evidence is against the veteran's claim, the
doctrine is not for application. 38 U.S.C.A. 5107(b) (West 1991)-
38 C.F.R. 4.3 (1999).

ORDER

Entitlement to a disability rating in excess of 10 percent plantar
fasciitis of the right foot is denied.

Entitlement to a disability ratings in excess of 10 percent for
plantar fasciitis of the left foot is denied.

Richard B. Frank 
Member, Board of Veterans'Appeals

- 18 -



